Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/13/2020 is being considered by the examiner.
Claim Interpretation

Regarding Claims 7 and 15, the examiner views the use of the word “optionally” as not required in this application, therefore all verbiage after the word “optionally” will not be examined.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 9, the phrase "Shovel-like surface" renders the claim indefinite because the claim includes elements not actually disclosed, thereby rendering the scope of the claim unascertainable.  See MPEP § 2144.04-IV-B
The term “Generally parallel” and “Generally transverse”  in claim 12 is a relative term which renders the claim indefinite. The term “Generally parallel” and “Generally transverse”  is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term ‘generally’ as defined by dict.org means ‘most frequently’ leaving the claim indefinite.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over (WO 2009074559 A1) CAHEN.
Regarding claim 1, Cahen teaches a machine  for preparing a beverage from an ingredient contained in a capsule, comprising: a passage for evacuating such ingredient capsule upon preparing a beverage from such capsule by the machine ([abstract] A machine for preparing liquid food or beverage from a beverage or food ingredient contained in a capsule or pod), a capsule collector having a bottom and sidewalls delimiting a cavity with a cavity entry opening. 

    PNG
    media_image1.png
    383
    485
    media_image1.png
    Greyscale


the cavity having a cavity volume for storing such used capsules; and a seat (5) positioned so that the evacuation passage leads into the seat the capsule collector having a collection position in which the collector is located in the seat for collecting in the storage cavity capsules delivered into the storage cavity via the evacuation passage and the entry opening.


    PNG
    media_image2.png
    393
    538
    media_image2.png
    Greyscale


the collector being removable from the seat for emptying the storage cavity ([pg. 6, line 8-9] the receptacle is removed from the preparation machine for emptying the collected capsules or pods.), the seat and the collector being configured to adjust the cavity volume of the cavity so that the cavity volume is smaller when the collector is located in the seat and larger at removal of the collector from the seat ([pg. 14,line 15-17] when receptacle 30 is removed from seat 5, the volume previously occupied by body 52 in cavity 30' is freed),  the sidewalls of the collector comprise at least one sidewall that is movably mounted in the collector


    PNG
    media_image3.png
    383
    485
    media_image3.png
    Greyscale

The mechanism (movable wall (35) ) shown in fig. 11b is proper the orientation is off by 90 degrees; the embodiment of Fig. 7 shows the proper orientation and it would be obvious to someone with in the art to combine these two embodiments to achieve the desired mechanism and orientation.
The seat and/or the movable sidewall comprising or being associated with at least one interacting seat member that: protrudes from the movable sidewall  towards a side of the seat and is urged there against when the collector is in its collection position so that the movable sidewall is displaced by the seat member towards an inside of the cavity, the movable sidewall  being allowed to move towards an outside of the cavity when the movable sidewall with the seat member is withdrawn from the side or protrudes inwards from a side of the seat and is urged against the movable sidewall when the collector is in its collection position so that the movable sidewall is displaced by the seat member towards an inside of the cavity, the movable sidewall being allowed to move towards an outside of the cavity when the movable sidewall is withdrawn from the seat member and/or when the seat member is withdrawn from the movable sidewall.

    PNG
    media_image4.png
    742
    426
    media_image4.png
    Greyscale

As shown in the figures above as the seat (5)(not shown) interacts the moveable wall (35) to displace the volume in the cavity toward the outside of said cavity. Movable wall (35) is controlled by a platform (56) and rod (57). 
	Regarding claim 2,  Cahen is directed in a capsule collector as in claim 1. Cahen teaches wherein the movable sidewall  is allowed to move towards: the outside of the cavity when the collector is moved out of the seat thereby withdrawing the movable sidewall from the seat member, or vice versa, or withdrawing the movable sidewall with the seat member from the side of the seat; and the inside of the cavity when the collector is moved into the seat thereby urging the movable sidewall against the side with the seat member or urging the seat member with the movable sidewall against the side of the seat,

    PNG
    media_image4.png
    742
    426
    media_image4.png
    Greyscale

As shown in the figures above the platform (56) is raised by the rod (57) when placed in the unit to reduce the space in the cavity (30’) until the receptacle is removed from the seat allowing the platform (56) and rod (57) to move allowing the cavity to have more volume.
 Regarding claim 3,  Cahen is directed in a capsule collector as in claim 1. Cahen teaches wherein the seat member is movable in the seat and associated therewith and wherein, when the collector is in its collection position, the movable sidewall is allowed to move towards: the inside of the cavity when the seat member is moved towards the inside of the cavity; and the outside of the cavity when the seat member is moved opposite the inside of the cavity

    PNG
    media_image4.png
    742
    426
    media_image4.png
    Greyscale

As shown in the figures above the platform (56) is allowed to move towards the cavity via the push rod (57) when placed inside the unit (5) and away from cavity when taken out of the unit (5) (pg. 19 lines 26-30)
Regarding claim 4,  Cahen is directed in a capsule collector as in claim 1. Cahen teaches the bottom delimits in the cavity a liquid collection recess having a lowest end, the movable sidewall, when moved towards the outside as well as when moved towards the inside of the cavity, being entirely located spaced above the lowest end of the recess ([pg. 7, line 21-24 ] the receptacle can have a bottom with at least one arrangement, such as one or more through-openings or drain-holes, for the evacuation of liquid.).
Regarding claim 5,  Cahen is directed in a capsule collector as in claim 1. Cahen teaches the bottom is a non-articulated and impervious part ([pg. 7, line 21-24 ] the receptacle can have a bottom with at least one arrangement, such as one or more through-openings or drain-holes, for the evacuation of liquid.). it would be obvious that a section that is made for containing liquids would be impervious).
Regarding claim 6,  Cahen is directed in a capsule collector as in claim 1. Cahen teaches one or more sidewalls of the collector sidewalls different to the mobile sidewall is/are integral with or rigidly fixed to the bottom, the movable sidewall being movable relative to the bottom ([pg. 12, line 34-36] Cavity 30' of receptacle 30 is generally delimited by bottom 35, front wall 31, facing sidewalls 32 and rear wall 33.).
Regarding claim 7,  Cahen is directed in a capsule collector as in claim 1. Cahen teaches the movable sidewall is translatable towards the inside of the cavity, optionally the movable sidewall comprising or being associated with or being contacted and urged by the seat member at a middle part of the movable sidewall.

    PNG
    media_image5.png
    398
    425
    media_image5.png
    Greyscale




Regarding claim 9,  Cahen is directed in a capsule collector as in claim 1. Cahen teaches the movable sidewall has towards the cavity inside a generally shovel-like surface, uprightly extending, lateral wings that are angled towards the inside of the cavity

    PNG
    media_image6.png
    393
    333
    media_image6.png
    Greyscale

As shown in the figure above the platform (35) is shaped accordingly to be confined to the limits of cut outs in the wall (33’,33””) to ensure proper storage of the capsules. See  MPEP § 2144.04-IV-B
Regarding claim 10,  Cahen is directed in a capsule collector as in claim 1. Cahen teaches the collector has a containment arrangement configured to prevent, a movement of the movable sidewall allowing an escape of a collected capsule from the cavity between the sidewall and the bottom, such as a containment arrangement for preventing a movement of a lower end of the movable sidewall substantially beyond the bottom of the container.

    PNG
    media_image7.png
    408
    481
    media_image7.png
    Greyscale

Regarding claim 11,  Cahen is directed in a capsule collector as in claim 1. Cahen teaches he seat has a front opening and at least one of: a rear face that is opposite the front opening, the collector being insertable into the seat towards the rear face via the front opening until the collector is in its collection position; a side face that is adjacent the front opening, the collector being insertable into the seat along the side face via the front opening until the collector is in its collection position.


    PNG
    media_image8.png
    416
    725
    media_image8.png
    Greyscale

As show in the figures above the collector is in the seat once the rear face (34) is inserted in the back plate of the seat (52).
Regarding claim 12,  Cahen is directed in a capsule collector as in claim 1. Cahen teaches the seat has a or said front opening and a seat member actuation direction which is: generally parallel to a direction or insertion of the collector into the seat and/or a direction of removal of the collector from the seat, the seat member acting against the movable sidewall or against the side of the seat along the actuation direction, the movable sidewall extending for instance generally transversally to the insertion and/or removal direction to form a back sidewall and generally transverse to a direction of insertion of the collector into the seat and/or a direction of removal of the collector from the seat, the movable sidewall extending for instance generally in parallel to the insertion and/or removal direction to form a lateral sidewall;

    PNG
    media_image8.png
    416
    725
    media_image8.png
    Greyscale

As Shown in the figures above the collector is parallel to the seat as well as transverse along the seat.
Regarding claim 13,  Cahen is directed in a capsule collector as in claim 1. Cahen teaches the seat has an upper member , such as a confinement wall, between the capsule evacuation passage and an exit area for the collector from the seat, the upper member extending down to a level adjacent to or sufficiently close to the cavity entry opening so as to be below an upper end of a capsule substantially protruding through the cavity entry opening when the capsule collector is located in its collection position and the cavity is overfilled with capsules, the substantially protruding capsule being lowered in the cavity when the movable sidewall is allowed to move towards the outside of the cavity so as to increase the cavity volume at removal of the collector from its collection position. 

    PNG
    media_image9.png
    336
    444
    media_image9.png
    Greyscale

Regarding claim 14,  Cahen is directed in a capsule collector as in claim 1. Cahen teaches the cavity volume of the cavity when the collector is in the seat and the movable sidewall is urged towards the inside of the cavity and the cavity volume of the cavity when the collector is out of the seat, have a cavity volume ratio in the range of 75% to 95%


    PNG
    media_image4.png
    742
    426
    media_image4.png
    Greyscale

Although the size of the cavity (30’) change is not mentioned in this prior art it is reasonable to someone in the art to see the change in volume is approximately 25% or can be changed to fit for the needed  application. See MPEP § 2144.04-IV-A. 
	Regarding claim 15,  Cahen is directed in a capsule collector as in claim 1. Cahen teaches which comprises an extraction seat for receiving a capsule to be extracted so as to form a beverage and for evacuating to the passage such capsule upon extraction, optionally the extraction seat being connected to an incoming liquid line, such as a water line, that is configured to supply liquid to the capsule for its extraction

    PNG
    media_image10.png
    439
    612
    media_image10.png
    Greyscale

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over (WO 2009074559 A1) CAHEN in view of (US 20090277535 A1) Wang.
Regarding claim 8,  Cahen is directed in a capsule collector as in claim 1. Cahen does not expressly teach the movable sidewall is pivotable towards the inside of the cavity and/or towards the outside of the cavity
Wang teaches, movable sidewall is pivotable towards the inside of the cavity and/or towards the outside of the cavity ([0055]  Adjustable drip tray assembly 301 includes pivotable platform 301b and drip tray 305).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the movable sidewall is pivotable towards the inside of the cavity and/or towards the outside of the cavity because the pivotable platform (taught by Wang) is used to account for extra room that may be needed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH BRIAN ASSANTE whose telephone number is (571)272-5853. The examiner can normally be reached M-F 7:30 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME A ABRAHAM can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEITH BRIAN ASSANTE/Examiner, Art Unit 3761                           

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761